Opinion issued October 8, 2013




                                        In The

                                Court of Appeals
                                       For The

                            First District of Texas
                             ————————————
                                NO. 01-13-00793-CR
                             ———————————
                         IN RE JOHN CHERRY, Relator



             Original Proceeding on Petition for Writ of Mandamus


                           MEMORANDUM OPINION

      On September 16, 2013, the relator, John Cherry, filed a petition for writ of

mandamus, seeking to compel the trial court to forward designated trial court

records to this Court for consideration and to compel the trial court to dismiss

relator’s illegal sentence and punishment.1

      We deny the petition for writ of mandamus.

1
 The underlying case is State v. John D. Cherry, No. 1259848, in the 351st District Court
of Harris County Texas, the Honorable Mark Kent Ellis presiding.
                                 PER CURIAM

Panel consists of Justices Keyes, Higley, and Massengale.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           2